Mr. Presiding Justice Shepard delivered the opinion of the Court. This was an action of trespass quare clausum fregit, brought by the appellee against the appellants, for the forcible breaking into appellee’s business house and expelling it therefrom. Among other pleas filed to the declaration was one of lilerum tenementum, and to such plea the appellee replied specially, that the premises were not the close and freehold of the appellants. “ The plea of lilerum tenementum necessarily, where, as here, it is directly put in issue by the replication, involves a freehold.” Piper v. Connelly, 108 Ill. 646; Sanford v. Kane, 127 Ill. 591; Town of Brushy Mound v. McClintock, 146 Ill. 643; Pratt v. Kendig, 30 Ill. App. 281. Therefore this court has no jurisdiction of this appeal, and it will be dismissed.